DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-10, in the reply filed on 11 October 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 20070213000 A1).

Re. claim 1: Day discloses a data center, comprising:

a rack cluster including multiple server racks (11) rated at greater than 20kW (the cluster associated with a 100kW cooler 16), (see para. 0052)
wherein each of the multiple server racks has a front side (front) facing the cold air supply and a back (rear) side, and each of the multiple server racks are solely cooled (12) by air moving therethrough from the front side to the back side. (see fig. 1; para. 0028-0029, 0050, 0059)

Re. claim 2: Day discloses wherein one or more of the multiple server racks (11) includes a compute node having at least one fan (small fans) that pulls the cold air supply from the front side through to the back side. (see fig. 1; para. 0030-0031, 0041)

Re. claim 5: Day discloses a raised floor (2) having perforated tiles (2b) that allow distribution of the cold air supply at the front side of each of the multiple server racks. (see fig. 1; para. 0032-0033, 0037-0038)

Re. claim 6: Day discloses wherein an open area percentage (control dampers) of the perforated tiles (2b) is selected to control air flow of the cold air supply. (see para. 0040)

Re. claim 7: Day discloses wherein the rack cluster includes two rows (left and right rows in fig. 1) of rack positions and the cold air supply (cool air in cold aisle) is provided between the two rows. (see fig. 1; para. 0038, 0051)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day as applied to claim 1 above, and further in view of VanGilder et al. (US 2006/0260338 A1).

Re. claim 3: Day fails to disclose:
wherein the rack cluster includes rack positions and each of the multiple server racks are positioned in a different one of the rack positions, wherein one of more of the rack positions do not include one of the multiple server racks.

wherein a rack cluster includes (100) rack positions (84) and each of the multiple server racks (21) are positioned in a different one of the rack positions, wherein one of more of the rack positions (110) do not include one of the multiple server racks. (see fig. 5, 6; para. 0024-0025, 0036-0037)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the racks of Day in the rack cluster positions disclosed by VanGilder. One of ordinary skill would have been motivated to do this in order to keep the cold row complete even if there are not enough racks to fill all positions. (VanGilder para. 0036-0037)

Re. claim 4: Day fails to disclose:
a containment system, wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply at the front side of each of the multiple server racks from a hot exhaust at the back side of each of the multiple server racks.
However, VanGilder discloses:
a containment system (60, 142), wherein the rack cluster is at least partially positioned within the containment system and the containment system isolates the cold air supply (40) at the front side of each of the multiple server racks (21) from a hot exhaust at the back side of each of the multiple server racks. (see fig. 7; para. 0024-0026)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the racks of Day with the containment system taught by VanGilder. One of ordinary skill would have been motivated to do this in order to prevent the cold intake air from mixing with the warm exhaust air in the system. (VanGilder abstract)

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day as applied to claim 1 above, and further in view of Gao et al. (US 2018/0324976 A1).

Re. claim 8: Day fails to disclose:
wherein one or more of the multiple server racks includes one or more GPU driven servers.
However, Gao discloses:
wherein one or more of the multiple server racks (501, 502, 503) includes one or more GPU driven servers. (see fig. 5A-B; para. 0049-0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include GPU and CPU components in the servers of Day as taught by Gao. One of ordinary skill would have been motivated to do this in order to provide processing and graphics capabilities to the servers. (Gao para. 0049)

Re. claims 9 and 10: Day fails to disclose:
wherein the rack cluster is a first rack cluster and the data center includes additional rack clusters, wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster.
However, Gao discloses:
wherein the rack cluster (501) is a first rack cluster and the data center includes additional rack clusters (502, 503), wherein at least a first one of the additional rack clusters has a same power demand as the first rack cluster; and
wherein at least a second one of the additional rack clusters has a different power demand as the first rack cluster. (Gao discloses either increasing the number of high powered servers or keeping the number the same within a data center) (para. 0002-0003, 0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple rack clusters to the data center of Day as taught by Gao. One of ordinary skill would have been motivated to do this in order to upgrade portions of the data centers one rack cluster at a time to increase the computing power of the overall data center. (Gao para. 0002-0003)

Response to Arguments
Applicant's arguments, see pages 5-6, filed 11 October 2021 have been fully considered but they are not persuasive. Applicant argues on page 5 that Day fails to anticipate claim 1 because Day fails to teach that each server rack is rated greater than 20kW. The Examiner respectfully disagrees. The claims do not necessarily require that each server rack is rated greater than 20kW as argued by Applicant but can be reasonably interpreted to require that the rack cluster which includes a plurality of racks is rated greater than 20kW. Applicant acknowledges that Day teaches cabinets rated between 3kW and 20kW on page 6. Looking to Day’s Fig. 1 which shows at least two server racks (11) within this cluster, which would give a rating of the cluster of between 6kW and 40kW. This anticipates the limitation of “a rack cluster including multiple server racks rated at greater than 20kW.”  The rejection is MAINTAINED. The Examiner previously recommended and still recommends clarifying this limitation to recite “a rack cluster including multiple server racks, each rack rated at greater than 20kW” to overcome the Day reference. 
Applicant argues that the claims should be interpreted in light of the specification citing para. [0018] in the immediate application which states “a high density server rack is a server rack having a power demand greater than 20kW.” However, this is not found in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a high density server rack” and “a server rack having a power demand greater than 20kW” ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner recommends another way to overcome the Day reference by reciting “a rack cluster including multiple high density server racks, each high density server rack having a power demand greater than 20kW.”

Applicant's arguments, see pages 6-7, filed 11 October 2021, regarding the rejections of claims 3 and 4 under 35 U.S.C. 103 over Day and Van Gilder, have been fully considered but they are not persuasive. Applicant argues that Van Gilder fails to teach the limitations found in claim 1. However, Day teaches these limitations as explained above.  
Applicant's arguments, see pages 6-7, filed 11 October 2021, regarding the rejections of claims 8-10 under 35 U.S.C. 103 over Day and Gao, have been fully considered but they are not persuasive. Applicant argues that Gao fails to teach the limitations found in claim 1. However, Day teaches these limitations as explained above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 25, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835